                          1   Kresta Nora Daly, SBN 199689
                              BARTH DALY LLP
                          2   2810 Fifth Street
                              Davis, California 95618
                          3   Telephone: (916) 440-8600
                              Facsimile: (916) 440-9610
                          4   Email: kdaly@barth-daly.com
                          5   Attorneys for Defendant
                              DAVID LEE WHITE
                          6
                          7                                 IN THE UNITED STATES DISTRICT COURT

                          8                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                          9
                         10   UNITED STATES OF AMERICA,                              Case No. 2:19-CR-00043-MCE
                         11                    Plaintiff,
                                                                                     STIPULATION AND ORDER TO
                         12            v.                                            CONTINUE STATUS CONFERENCE

                         13   DAVID LEE WHITE,
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFORNIA




                                                                                     Judge: Honorable Morrison C. England.
B ARTH D ALY




                         14                    Defendant.

                         15
                         16                                               STIPULATION

                         17            1.      By previous order this case was set for status conference on June 24, 2019.

                         18            2.      By this stipulation, the defendants ask to move the status conference until

                         19   October 17, 2019 and to exclude time between June 24, 2019 and October 17, 2019 under Local

                         20   Code T4.

                         21            3.      The parties agree and stipulate, and request that the Court find the following:

                         22                    (a)      Counsel for defendants desire time to consult with their clients, review the

                         23   discovery, conduct investigation and otherwise prepare for trial.

                         24                    (b)      Counsel for defendants believe failure to grant the above-requested

                         25   continuance would deny them the reasonable time necessary for effective preparation, taking into

                         26   account the exercise of due diligence.

                         27                    (c)      The government does not object to the continuance.

                         28   ///
                              {00027900}
                                       STIPULATION AND ORDER                                             [Case No. 2:19-CR-00043-MCE]
                          1                    (d)      Based on the above-stated findings, the ends of justice served by
                          2   continuing the case as requested outweigh the interest of the public and the defendants in a trial
                          3   within the original date prescribed by the Speedy Trial Act.
                          4                    (e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
                          5   § 3161, et seq., within which trial must commence, the time period of June 24, 2019 to
                          6   October 17, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)
                          7   [Local Code T4] because it results from a continuance granted by the Court at defendants’ request
                          8   on the basis of the Court’s finding that the ends of justice served by taking such action outweigh
                          9   the best interest of the public and the defendants in a speedy trial.
                         10   Dated: June 21, 2019.                    Respectfully submitted,
                         11
                                                                      By      /s/ Kresta Nora Daly for
                         12                                                   GRANT RABENN
                                                                              ASSISTANT UNITED STATES ATTORNEY
                         13
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFORNIA
B ARTH D ALY




                         14
                         15   Dated: June 21, 2019.                    BARTH DALY LLP
                         16
                                                                      By      /s/ Kresta Nora Daly
                         17                                                   KRESTA NORA DALY
                                                                              Attorneys for DAVID LEE WHITE
                         18
                         19

                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                              {00027900}                                        -2-
                                       STIPULATION AND ORDER                                            [Case No. 2:19-CR-00043-MCE]
                                       1                                                 ORDER
                                       2            Pursuant to the stipulation of the parties, and good cause having been shown, a status
                                       3   conference is hereby set for October 17, 2019, at 10:00 a.m. Because Defendant withdrew his
                                       4   request for new counsel, ECF No. 57, no status conference was set for June 24, 2019, and thus
                                       5   nothing remains to be vacated. Instead, the Court finds excludable time from the last status
                                       6   conference on June 20, 2019, through October 17, 2019 under Title 18, United States Code
                                       7   Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for preparation of counsel. The Court
                                       8   finds that the interests of justice are best served by granting the request and outweigh the interests
                                       9   of the public and the defendant in a speedy trial. (18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(iv).)
                                      10            IT IS SO ORDERED.
                                      11   Dated: June 25, 2019
                                      12
                                      13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFORNIA




                                      14
                                      15
                                      16

                                      17
                                      18
                                      19

                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                           {00027900}                                      -3-
                                                    STIPULATION AND ORDER                                           [Case No. 2:19-CR-00043-MCE]
